IN THE
                                  TENTH COURT OF APPEALS

                                           No. 10-15-00384-CR

BRIAN WRIGHT MCGUFFEY,
                                                                              Appellant
 v.

THE STATE OF TEXAS,
                                                                              Appellee



                                    From the 19th District Court
                                     McLennan County, Texas
                                    Trial Court No. 2014-1612-C1


                                                   ORDER


          Counsel for appellant filed an Anders1 brief. In accordance with the Court of

Criminal Appeals’ opinion in Kelly v. State, counsel prepared and sent to appellant a

Motion for Pro Se Access to the Appellate Record. See Kelly v. State, 436 S.W.3d 313, 320

(Tex. Crim. App. 2014). Appellant, Brian Wright McGuffey, has signed the motion for

access and sent it to this Court. It was filed on August 26, 2016. Appellant’s Motion for



1
    Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
Pro Se Access to the Appellate Record is granted and will be implemented as provided

for herein.

       Pursuant to Kelly, we now specify the procedure to be followed to provide

appellant with access to the appellate record. Id. at 321-22.

       Counsel is ORDERED to forward, by certified mail, return receipt requested, the

copy of the appellate record counsel used to conduct the review for the Anders brief to

appellant within 14 days from the date of this Order and simultaneously notify this Court

and the District Clerk when counsel has completed this task. If counsel no longer

possesses a copy of the record, counsel must notify this Court within 7 days from the date

of this Order; in which event further orders addressing appellant’s access to the record

will be made.

       When Appellant receives the copy of the appellate record, Appellant must not take

the record apart or mark on the record. Appellant’s response to counsel’s Anders brief is

due 45 days from the date counsel sends notice to the Court that the record has been

forwarded, unless the due date is extended by order of this Court upon proper and timely

motion by appellant.

       Appellant is ORDERED to send the record to this Court with Appellant’s response.

If no response is filed, appellant is ORDERED to send the record to this Court within 60

days of the date the attorney sends notice to the Court that the record was forwarded to




McGuffey v. State                                                                   Page 2
the appellant, unless the due date is extended by order of this Court upon proper and

timely motion by Appellant.

         Appellant’s failure to comply with this Order, including the failure to send the

record to this Court within the time specified, will result in the dismissal of the appeal

under our inherent authority upon the presumption that the record was obtained under

false pretense and with no intent to pursue the appeal but instead was obtained for the

purposes of delay. See e.g. Ealy v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco 2007, no

pet.).




                                                       PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 7, 2016
Do not publish




McGuffey v. State                                                                   Page 3